Citation Nr: 1819354	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess of 30 percent prior to January 25, 2013, and 70 percent thereafter for posttraumatic stress disorder (PTSD) with chronic sleep impairment (claimed as insomnia).

2.  Entitlement to service connection for coronary artery disease (CAD)/ischemic heart disease (IHD) for purposes of retroactive benefits, to include as due to exposure to herbicide agents. 

3.  Entitlement to service connection for diabetes mellitus type II (diabetes) for purposes of entitlement to retroactive benefits, to include as due to exposure to herbicide agents. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

5. Entitlement to service connection for depression (also claimed as stress and anxiety).

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a skin rash, to include as due to asbestos exposure and as secondary to service-connected PTSD.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for leg condition (also claimed as a knee condition).

10.  Entitlement to service connection for an arm condition.

11.  Entitlement to service connection for allergies.

12.  Entitlement to service connection for hip condition.

13.  Entitlement to service connection for vision condition.

14.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

15. Entitlement to service connection for an irritable bowel condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1966 to January 1970, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island; and, that office forwarded the appeal to the Board.

In a November 2013 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent, effective January 25, 2013.  As this increase does not reflect a full grant of benefits, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2017, the Veteran and his spouse testified at a Board hearing.  A transcript is of record. 

During the May 2017 hearing testimony, the Veteran's representative argued the effective date of the TDIU should date back to 2010.  The Veteran and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the Veteran wish to file an effective date claim, he and his representative should file the claim with the RO on the proper form.

The Board notes that based on the evidence of record, the Board has recharacterized the Veteran's claims of entitlement to service connection for diabetes and for CAD/IHD, more broadly as claims of entitlement to service connection diabetes and for CAD/IHD, to include as due to exposure of herbicide agents, as reflected on the title page.  Also, the Board has recharacterized the Veteran's claim of entitlement to service connection for a skin rash, more broadly as a claim of entitlement to service connection for a skin rash, to include as due to asbestos exposure and as secondary to service-connected PTSD, as reflected on the title page.  The Board has recharacterized the Veteran's claim of entitlement to service connection for a hypertension, more broadly, as a claim for entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  Additionally, the Board has recharacterized the Veteran's claim of entitlement to service connection for sleep apnea, more broadly, as a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Lastly, the Board notes that the Veteran's claim of entitlement to service connection for asbestos exposure does not list a specific disability in which service connection can be granted.  Notably, the RO contacted the Veteran in August 2010 in reference to providing information as to whether his claimed asbestos exposure is attached to a disability.  At the time of this decision, the Veteran has yet to respond.  Thus, in liberally construing this claim, this claims has been combined with the Veteran's claim of entitlement to service connection for a skin rash, to include as due to asbestos exposure.

The issues of entitlement to an initial increased evaluation in excess of 30 percent prior to January 25, 2013, and 70 percent thereafter for PTSD; entitlement to service connection for CAD/IHD for purposes of retroactive benefits, to include as due to exposure to herbicide agents; for diabetes for purposes of entitlement to retroactive benefits, to include as due to exposure to herbicide agents; for sleep apnea, to include as secondary to service-connected PTSD; for depression (also claimed as stress and anxiety); for asthma; for skin rash, to include as due to asbestos exposure and as secondary to service-connected PTSD; for erectile dysfunction; for leg condition (also claimed as a knee condition); for allergies; for a vision condition; and for hypertension, to include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of record that reflects the Veteran suffers from a current hip condition.

2.  There is no competent evidence of record that reflects the Veteran suffers from an irritable bowel condition. 

3.  The Veteran's tendonitis bicipital of the left shoulder is not shown to have been present in service, nor has the Veteran's tendonitis bicipital of the left shoulder been shown to be etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a hip condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2017).

2.  The criteria for entitlement to service connection for an irritable bowel condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2017).

3.  The criteria for entitlement to service connection for an arm condition have not been met.  38 U.S.C. §§, 1110, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (a), (e) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Veteran entered the U.S. Air Force from March 1966 to January 1970.  The Veteran's military personal records confirm service in the Republic of Vietnam.  Subsequently, he served in the National Guard from January 1975 to June 1976 and from January 1979 to January 1997. 

In a January 1966 enlistment examination report, it was noted that the Veteran had childhood asthma, mild hay fever, and frequent trouble sleeping.  No other defects were noted, and the Veteran was found fit for military service. 

The Veteran's service treatment records in a November 1969 separation examination report, reported that the Veteran was in a car accident in 1969 and as a result was admitted in the hospital for three days.  

In a February 1989 report of medical examination, it was noted that the Veteran had an abnormal electrogram (EKG).  Given such, the Veteran was found to be unfit for retention with the National Guard due to an abnormal EKG.  In a June 1989 medical opinion, Dr. R.W.D. opined that the Veteran does not have any cardiovascular problems.  Subsequently, based on negative EKG tests, the Veteran was found fit for reenlist in the National Guard and he was reenlisted effective January 16, 1990. 

In a February 2002 primary care note, the Veteran reported he has right shoulder pain and left knee pain.  

In July 2010, the Veteran filed for service connection for several claims.  Specifically, the Veteran stated that he entered the military in good sound condition.  Due to his conditions, the Veteran contends that he lost two wives and has limited abilities.  See July 2010 Statement in Support of Claim. 

In a March 2010 VA examination report, physical examination of the Veteran revealed that the Veteran's abdomen was not tender and bowel sounds were normal.

In a February 2011 treatment note, the Veteran was diagnosed with tendonitis bicipital of the left shoulder.  The Veteran was informed to avoid lifting weights over the next two weeks.  See VA Kenner Outpatient Records. 

In a May 2011 treatment note, the Veteran reported right hip pain.  The assessment indicated full range of motion and no point of tenderness of the hip.  No hip condition was diagnosed.   See Richmond VAMC treatment records.  


II. Service Connection

A.  Legal Regulations and Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C. § 1116 (f); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section. 38 U.S.C. § 1116 (b) (1); see 61 Fed. Reg. 41,368-41,371. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

If a veteran was exposed to a herbicide agent during active service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acne form disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

B.  Analysis

Irritable Bowel Condition and Hip Condition

Here, the Board finds that based on the evidence of record, the Veteran does not have a diagnosis of either an irritable bowel condition or a hip condition.

The Veteran's service treatment records are silent for any treatment, complaint, or diagnosis of irritable bowel condition or a hip condition. 

Specifically, in the Veteran's March 2010 VA examination report, his abdomen was not tender and bowel sounds were normal.  Also, in a May 2011 treatment note, although the Veteran reported right hip pain, the assessment indicated full range of motion and no point of tenderness of the hip.  No hip condition was diagnosed.

To the extent that the Veteran has offered his opinion that he has a diagnosis of a hip condition and an irritable bowel condition, these statements appear to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses, as is the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Additionally, although the Veteran complains of pain of his hip, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 28.

Thus, in the absence of evidence of a current hip condition or an irritable bowel condition, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 .225 (1992); 38 C.F.R. § 3.385 (2008).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of a hip condition and an irritable bowel condition, the Board need not address the other elements of service connection.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for a hip condition and an irritable bowel condition must be denied. 

Arm Condition

With respect to the first element of service connection, a current disability, as reflected in the Veteran's February 2011 VA treatment records, the Veteran has a current diagnosis of tendonitis bicipital of the left shoulder.  Thus, the first element of service connection is satisfied. 

With respect to the second element of service connection, in-service incurrence aggravation of a disease or injury, the credible medical evidence does not reflect an in-service occurrence or aggravation of a disease or injury.  

Here, the Veteran's service treatment records are silent for any diagnosis, treatment, or complaints related to the Veteran's arm condition.  Thus, the Board finds the evidence does not establish an in-service occurrence or injury.  Therefore, the second element of service connection is not satisfied.

With respect to the third element, a causal relationship, i.e., nexus between the claimed in-service disease or injury and the current disability, the Board finds that the medical evidence of record is against a finding of a nexus between the Veteran's tendonitis bicipital of the left shoulder and his active service. 

Since, there is no competent evidence of in-service occurrence, and since the Veteran's service treatment records are negative for any treatment, complaints or diagnosis of any arm problems, a nexus between the Veteran's tendonitis bicipital of the left shoulder and his active service cannot be established.

To the extent that the Veteran has offered his opinion that his tendonitis bicipital of the left shoulder is related to service, these statements appear to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses, as is the Veteran.  See Jandreau, 492 F.3d 1372, 1377.

Therefore, based on the foregoing, the claim is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107.

ORDER

Entitlement to service connection for a hip condition is denied.

Entitlement to service connection for an irritable bowel condition is denied.

Entitlement to service connection for an arm condition is denied. 


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal for the reasons discussed below.  See 38 C.F.R. § 19.9.

PTSD

In regards to the Veteran's initial rating for PTSD, in a December 2016 VA letter, VA noted that based on a November 2013 rating decision the Veteran was granted entitlement to individual employability and an increased evaluation for PTSD which resulted in the Veteran being paid at the equivalent of 100 percent.  Thus, the Veteran was asked to respond as to whether this action satisfies his appeal on this issue.  

Subsequently, in a December 2017 Appeal Status Election form, the Veteran indicated that "this action satisfies my appeal and I withdraw the issue of an increased evaluation for my PTSD."

However, the Board notes that is unclear whether the Veteran is withdrawing the appeal of a PTSD evaluation for the entire rating period on appeal or only to the period in which he is paid at the equivalent of 100 percent, where prior to January 25, 2013, the Veteran is evaluated at 30 percent for PTSD.  Thus, as this withdrawal is ambiguous, further clarification from the Veteran or his representative is required.  

CAD/IHD

In regards to the Veteran's claim for CAD/IHD, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  Here, the evidence of record indicates the Veteran does not have a current heart disability.  However, during the May 2017 Board hearing, the Veteran testified that he recently had a catheter which revealed that his had some blockage.  He also testified that he was told he has congestive heart failure.  The Veteran testified that the first test was done in 2013 and the second test was in February by Dr. Kumar.  Dr. Kumar is a private doctor.  These records have not been associated with the file.  Thus, a remand is warranted to obtain these records. 

Diabetes

In regards to the Veteran's claim for diabetes, there are outstanding records that have yet to be obtained.  In a letter dated June 5, 2017, Dr. G.Q. from SRMC Southside Regional stated that the Veteran has a follow-up appointment for his diabetes on July 18, 2017.  These records have not been associated with the claims file.  Thus, a remand is warranted to obtain these records. 

Sleep apnea and Hypertension

Here, the Veteran has current diagnoses of sleep apnea and hypertension.  In regards to the Veteran's claim for sleep apnea, the Veteran testified during his May 2017 Board hearing that his roommates during service "used to holler at me and wake me up saying, breathe so we can breathe."  However, during the May 2017 Board hearing, the Veteran and his representative contend that the Veteran's sleep apnea and hypertension were caused by or aggravated by his service-connected PTSD.  Thus, in light of the Veteran's recent contentions and the evidence of record, the Veteran may be entitled to a service connection under a theory of secondary service connection.  Consequently, VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant. See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Therefore, the Veteran is now entitled to a medical opinion addressing whether the Veteran's sleep apnea and whether the Veteran's hypertension are proximately caused by or proximately aggravated by his PTSD. 

Depression

In regards to the Veteran's claim for depression, the Board finds further development is necessary.  The Board notes that the Veteran is service-connected for PTSD.  However, the Board finds that based on the Veteran's psychiatric medical treatment records it is unclear whether the Veteran's diagnosed depressive symptoms, to include depression, stress, and anxiety, are indicative of a separate mental disorder or are manifestations of his service-connected PTSD.  Therefore, a VA examination and medical opinion is warranted to determine the nature and etiology of his depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d) (West 2012) (an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).

Asthma and Allergies

Here, a review of the Veteran's January 1966 enlistment examination report reveals that upon entrance to service, it was noted that the Veteran had childhood asthma and mild hay fever.  Additionally, during service the Veteran was seen for an asthma attack, during which he was admitted to the hospital for two days.  Upon separation from service, it was noted that the Veteran had asthma.  Additionally, the Board notes that the Veteran's post-service treatment records reflect he began treatment for allergic rhinitis in August 2008. 

However, although it appears that the evidence suggests that the Veteran's asthma and allergies may have preexisted service, a VA medical opinion addressing whether there is clear and unmistakable evidence that the Veteran's asthma or whether the Veteran's allergies, to include mild hay fever and allergic rhinitis, preexisted service, and whether there is clear and unmistakable evidence that Veteran's asthma and whether the Veteran's allergies, to include mild hay fever and allergic rhinitis ,were not aggravated by service, has yet to be obtained.  This standard is further explained in 38 C.F.R. § 3.306 (b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service condition underwent an increase in severity during service.  Thus, an addendum opinion is warranted that addresses the issue of aggravation of preexisting asthma and preexisting mild hay fever.

Skin Rash

In regards to the Veteran's claim for a skin rash, the Veteran's post-service treatment records reflect an assessment of dermatitis and photosensitized eczema.  The Veteran contends that his skin rash is due to exposure to asbestos during service.  Additionally, during the May 2017 hearing testimony, the Veteran's representative raised the argument that the Veteran's skin condition is secondary to his PTSD.

In regards to his asbestos exposure, the Board finds further development is required to verify whether the Veteran was exposed to asbestos during service.  If the RO determines the Veteran was exposed to asbestos, a medical opinion is warranted that considers whether the Veteran's skin rash, to include dermatitis and photosensitized eczema, is at least as likely as not related to his service, to include his asbestos exposure.

Additionally, based on the Veteran's recent contention that his skin rash is secondary to his PTSD, a medical opinion addressing whether the Veteran's skin rash is proximately caused by or aggravated by his service-connected PTSD is warranted. 

Erectile Dysfunction

In regards to the Veteran's claim for erectile dysfunction, the Veteran was afforded a VA examination in March 2010.  Although the VA examiner opined that the Veteran's erectile dysfunction was at least as likely as not due to hypertensive vasculopathy which causes decreased blood flow to the genitals, the Board cannot, without resort to speculation, ascertain whether this was caused by or related to the Veteran's active service.  Thus, the Board finds the March 2010 VA examiner's opinion is inadequate and an addendum opinion is necessary.  

Leg condition

In regards to the Veteran's claim for a leg condition, during the May 2017 Board hearing testimony; the Veteran's representative stated that the Veteran had undergone a knee replacement.  The records associated with this treatment have not been associated with the file.  Thus, a remand is necessary to obtain these records. 

Vision condition

In regards to the Veteran's claim for a vision condition, the Veteran was afforded a VA optometry examination in May 2010, during which the VA examiner diagnosed the Veteran with dry eye syndrome.  Although the Veteran's service treatment records reveal that the Veteran had treatment for right eye conjunctivitis in 1968, the VA examiner did not provide an opinion as to whether the Veteran's current vision condition is related to the Veteran's service.  Given such, a remand for a VA examination is warranted.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran and/or his representative as to whether his December 2017 Appeal Status election form is a withdrawal of the entire appeal for an initial increased evaluation for PTSD, to include an initial increased evaluation in excess of 30 percent prior to January 25, 2013 and 70 thereafter for PTSD.

2.  With any necessary assistance from the Veteran, associate any and all outstanding medical records with the claims file, to include:

(a) all outstanding medical records relevant to the Veteran's claims on appeal.

(b) Medical records from SRMC Southside Regional regarding the Veteran's treatment for diabetes and any other medical records related to the Veteran's claim for diabetes. 

(c) All medical records regarding the Veteran's leg condition, to include the Veteran's knee replacement medical records. 

(d) All medical records from Dr. Kumar related to any treatment for the Veteran's CAD/IHD. 

2.  In regards to the Veteran's claim for sleep apnea, obtain an addendum opinion from a qualified medical professional, which after review of the entire claims file addresses the following: 

(a)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is (1) proximately caused by or (2) proximately aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

3.  In regards to the Veteran's claim for hypertension, obtain an addendum opinion from a qualified medical professional, which after review of the entire claims file addresses the following:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is (a) proximately caused by or (b) proximately aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

4.  In regards to the Veteran's depression claim, schedule the Veteran for a psychiatric examination to determine the etiology of the Veteran's depression.  After review of the entire claims file, the examiner should respond to the following:

(a)  Are the Veteran's depressive symptoms, to include depression, stress and anxiety, indicative of a separate mental disorder or are they manifestations of the Veteran's service-connected PTSD?

(b)  If the Veteran experiences a depressive disorder, separate from PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder had its onset in service or was caused by, or is otherwise etiologically related to, the Veteran's active service?

(c)  If a separate disability, the examiner should state whether the symptoms of the disability can be distinguished from the service-connected disability.

5.  In regard the Veteran's claim for asthma; obtain an addendum opinion from a qualified medical professional, which after review of the entire claims file, addresses the following:

(a) Did the Veteran's asthma clearly and unmistakably (obviously or manifestly) exist prior to entrance into service?

The examiner is directed to the January 1966 enlistment examination report. 

(b) If it is the VA examiner's opinion is that the Veteran's asthma clearly and unmistakably preexisted service, was any preexisting asthma clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service? 

Note: The term "aggravated" means an increase in severity of the underlying disability that is not due to the natural progress of the disease.

In addressing aggravation, the VA examiner is requested to discuss whether there has been any measurable worsening of the condition during service, and if so, whether such worsening constitutes an increase in disability.

(c) If the VA examiner's opinion is that the Veteran's asthma is not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.

6.  In regards to the Veteran's claim for allergies; obtain an addendum opinion from a qualified medical professional, which after review of the entire claims file, addresses the following:

(a) Did the Veteran's allergies, to include mild hay fever and allergic rhinitis, clearly and unmistakably (obviously or manifestly) exist prior to entrance into service?

The examiner is directed to the January 1966 enlistment examination report. 

(b) If it is the VA examiner's opinion is that the Veteran's allergies, to include mild hay fever and allergic rhinitis, clearly and unmistakably preexisted service, were any preexisting allergies clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service? 

Note: The term "aggravated" means an increase in severity of the underlying disability that is not due to the natural progress of the disease.

In addressing aggravation, the VA examiner is requested to discuss whether there has been any measurable worsening of the condition during service, and if so, whether such worsening constitutes an increase in disability.

(c) If the VA examiner's opinion is that the Veteran's allergies, include mild hay fever and allergic rhinitis, are not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.

7.  In regard to the Veteran's claim for skin rash, the RO should undergo development to determine whether the Veteran was exposed to asbestos during his service.

If the RO determines that the Veteran was exposed to asbestos during service, the RO should obtain a medical opinion that addresses the following:

(a) Whether the Veteran's skin rash, to include dermatitis and/or eczema, is at least as likely as not related to his service, to include exposure to asbestos.

Regardless of whether the RO determines that the Veteran was exposed to asbestos, the RO must obtain a medical opinion from a qualified medical professional that address the following:

(b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's skin rash, to include dermatitis and/or eczema, is (a) proximately caused by or (b) proximately aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

8.  In regards to the Veteran's claim for erectile dysfunction, schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  After reviewing the claims file, the VA examiner is asked to address the following:

Whether the Veteran's erectile dysfunction, is at least as likely as not related to the Veteran's service. 

10.  In regards to the Veteran's claim for a vision condition, obtain an addendum opinion from a qualified medical professional, which after reviewing the claims file addresses the following:

Whether the Veteran's vision condition, to include dry eye syndrome, is at least as likely as not related to his service.

In offering his opinion, the VA examiner is addressed to address whether the Veteran's treatment for right eye conjunctivitis in 1968 is related to any of the Veteran's current vision conditions.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

11.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


